DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3, 7, 8, 19, 20, 23-26 have been canceled. Claims 1, 2, 4-6, 9-18, 21, 22 remain pending and under consideration. 
Applicant's arguments filed 11-9-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 can be written more clearly as ---A genetically-modified, immunodeficient mouse whose genome comprises nucleic acid sequences encoding human stem cell factor (hSCF), human granulocyte macrophage-colony stimulating factor (hGM-CSF), human interleukin-3 (hIL3), and human colony stimulating factor 1 (hCSF1) operably linked to a promoter, wherein the mouse functionally expresses the hSCF, hGM-CSF, hIL3, and hSCF1---. 
Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6, 9-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Billerbeck (Blood, 2011, Vol. 117, No. 11, pg 3076-3086) in view of Flavell (WO 2014/039782). 
Billerbeck taught a NOD.Cg-PrkdcscidTg(hSCF/hGM-CSF/hIL3) mouse (pg 3077, col. 1, “Mice”) which is equivalent to a mouse whose genome comprises nucleic 
Billerbeck did not teach the mouse genome comprised a nucleic acid sequence encoding hCSF1 as required in claim 1. 
However, Flavell taught a mouse expressing hGM-CSF/IL3/hCSF1 given human HSCs (pg 13, lines 24-30) and human tumor cells (Fig.4). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a NSG- hSCF/hGM-CSF/hIL3 mouse described by Billerbeck and have it express hCSF1 as described by Flavell. Those of ordinary skill in the art at the time of filing would have been motivated to add the nucleic acid sequence encoding hCSF1 to more closely reflect the human cytokines that control HSC growth and differentiation, thereby increasing the humanization of the mouse. 
There was a reasonable expectation of successfully arriving at the claimed invention because the mice of Billerbeck and Flavell are simply bred to obtain the genome claimed. Crossbreeding genetically modified mice was well-within the skill of the ordinary artisan at the time of filing (Billerbeck, pg 3077, col. 1, last full paragraph; Flavell, paragraph bridging pg 41-42) and would have handily allowed those of ordinary skill in the art at the time of filing to arrive at the claimed invention. 
The mice of Billerbeck were crossed on to the NSG background (pg 3077, “Mice”) which is equivalent to the NSG mouse background in claim 2. 

The human HSCs differentiate into leukocytes and CD33 myeloid cells (pg 3080, 1st full paragraph) which is equivalent to claim 5 and 6. 
Claim 7 has been included because Billerbeck taught the cells expressed CD45 and CD3 (pg 3079, Fig. 2A and B). The patent office does not have the ability to discern the percentage of each, but without evidence to the contrary, at last about 20% of the human CD45+ cells are CD3+ CD45+. 
Flavell administered tumor cells to the mice which is equivalent to claim 9. 
Claim 10 has been included because Billerbeck and Flavell administered human HSCs. 
Billerbeck and Flavell irradiated the mouse as required in claim 11 and 12. 
Response to arguments
Applicants argue there was no reason to combine the elements in the way the claimed new invention does (pg 5, last full paragraph). Applicants’ argument is not persuasive. Those of ordinary skill in the art at the time of filing would have been motivated to add the nucleic acid sequence encoding hCSF1 to more closely reflect the human cytokines that control HSC growth and differentiation, thereby increasing the humanization of the mouse. 
Applicants argue there was no reasonable expectation of successfully arriving at the claimed invention. Applicants’ argument is not persuasive because it is unfounded. More importantly, there WAS a reasonable expectation of successfully arriving at the 
Applicants argue NSG-SGM3 mice develop few macrophages upon engraftment of human HSC and that crossing them with hCSF1 mice allows increased human CD33+ myeloid development (Fig. 1D), higher levels of mature CD14+ macrophages (Fig. 1E), increased human inflammatory cytokines 6 hrs after LPS injection (Fig. 2E), the “unexpected result” of “establishment of increased numbers of human leukocytes, specifically CD56+ NK cells (Fig. 1F), and expression of the macrophage-associated cytokine human TNF-α (Fig. 2C)” (pg 5-6) of the response. Applicants’ argument is not persuasive. The data in Fig. 1D is skewed by one outlier, the “unexpected results” analysis fails to acknowledge any secondary consideration (i.e. what was expected by adding hCSF1 expression, e.g. Huang WO 2001/15521 who taught a mouse expressing hSCF/hCSF1/hGM-CSF/hIL6 injected with human HSCs in Example 2), and the results are not synergistically greater than what was expected.  

    PNG
    media_image1.png
    349
    487
    media_image1.png
    Greyscale

The data in Fig. 1E is skewed by one outlier, the “unexpected results” analysis fails to acknowledge any secondary consideration (i.e. what was expected by adding hCSF1 expression, e.g. Huang WO 2001/15521 who taught a mouse expressing hSCF/hCSF1/hGM-CSF/hIL6 injected with human HSCs in Example 2), and it is unclear that the results are synergistically greater than what was expected.

    PNG
    media_image2.png
    365
    481
    media_image2.png
    Greyscale

The “unexpected results” analysis fails in Fig. 2E fails to acknowledge any secondary consideration (i.e. what was expected by adding hCSF1 expression, e.g. Huang WO 2001/15521 who taught a mouse expressing hSCF/hCSF1/hGM-CSF/hIL6 injected with human HSCs in Example 2), or that the results are synergistically greater than what was expected. 

    PNG
    media_image3.png
    400
    394
    media_image3.png
    Greyscale

The “unexpected results” analysis fails in Fig. 1F fails to acknowledge any secondary consideration (i.e. what was expected by adding hCSF1 expression, e.g. Huang WO 2001/15521 who taught a mouse expressing hSCF/hCSF1/hGM-CSF/hIL6 injected with human HSCs in Example 2), or that the results are synergistically greater than what was expected. 
    PNG
    media_image4.png
    340
    463
    media_image4.png
    Greyscale

The “unexpected results” analysis fails in Fig. 2C fails to acknowledge any secondary consideration (i.e. what was expected by adding hCSF1 expression, e.g. Huang WO 2001/15521 who taught a mouse expressing hSCF/hCSF1/hGM-CSF/hIL6 injected with human HSCs in Example 2), or that the results are synergistically greater than what was expected. 

    PNG
    media_image5.png
    356
    380
    media_image5.png
    Greyscale


Claims 1, 2, 4-6, 9-18, 21, 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Billerbeck (Blood, 2011, Vol. 117, No. 11, pg 3076-3086) in view of Huang (WO 2001/15521). 
Billerbeck taught a NOD.Cg-PrkdcscidTg(hSCF/hGM-CSF/hIL3) mouse (pg 3077, col. 1, “Mice”) which is equivalent to a mouse whose genome comprises nucleic acid sequences encoding hSCF, hGM-CSF and hIL3 operably linked to a promoter and functionally expresses hSCF, hGM-CSF and hIL3 as required in claim 1. The NOD.Cg-Prkdcscid background makes them “immunodeficient” as required in claim 1. The mice were crossed on to the NSG background (pg 3077, “Mice”) which is equivalent to the NSG mouse background in claim 2. 
Billerbeck did not teach the mouse genome comprised a nucleic acid sequence encoding hCSF1 as required in claim 1. 
However, Huang taught a mouse expressing hSCF/hCSF1/hGM-CSF/hIL6 given human HSCs (Example 2). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a NSG-hSCF/hGM-CSF/hIL3 mouse described by Billerbeck and have it express hCSF1 and hIL6 as described by Flavell. Those of ordinary skill in the art at the 
The mice were given human hematopoietic stem cells (pg 3079, “Characterization of human hematopoiesis in humanized NSG-SGM3 mice” of Billerbeck) which is equivalent to claim 4. 
The human HSCs differentiate into leukocytes and CD33 myeloid cells (pg 3080, 1st full paragraph) which is equivalent to claim 5 and 6. 
Claim 10 has been included because Billerbeck and Huang administered human HSCs. 
Billerbeck and Huang irradiated the mouse as required in claim 11 and 12. 
Claim 13 has been included because Huang administered human tumor cells to the mouse. 
Claim 14 has been included because, without evidence to the contrary, the human tumor cells described by Huang “comprise at least 2 matching HLA alleles” with the HSCs. The specification contemplates the concept in paragraphs 191, 192 but does not teach any tumor cells that “have at least 2 matching HLA alleles” in common with the HSCs. The patent office does not have the ability to test the HLAs of the tumor cells and HSCs used by Billerbeck and Huang, but it is noted Billerbeck describes the cells derived from the HSCs in the mouse express HLA-DR (pg 3080, Fig. 3); therefore, it is assumed they have at least 2 matching HLA alleles” as claimed. 
Claim 15 has been included because Huang administered drugs to the mouse for treating the tumor cells and assaying whether the drug decreased tumor burden. 

Claims 17, 18, 22 have been included because the drug caused an anti-tumor immune response. 
Claim 21 has been included Billerbeck and Huang administered antibodies to the cells derived from the human HSCs. 
Response to arguments
Applicants’ argue Huang simply describes other mouse strains expressing a different combination of cytokines and that none of the references specifically teach the combination of cytokines claimed. Applicants’ argument is not persuasive for reasons set forth above. However, Billerbeck taught a NSG-hSCF/hGM-CSF/hIL3 mouse and Huang taught a hSCF/hCSF1/hGM-CSF/hIL6 mouse, and it would have been obvious to those of ordinary skill in the art at the time of filing to have the NSG-hSCF/hGM-CSF/hIL3 express hCSF1 and hIL6 as described by Flavell to more closely reflect the human cytokines that control HSC growth and differentiation, thereby increasing the humanization of the mouse. 
This argument does not include any “unexpected results” analysis. 

Claim Rejections - 35 USC § 112
The rejection of claims 7 and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn because the claims have been canceled. 

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632